Citation Nr: 0900651	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-34 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependent's Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C.A. Chapter 35.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a tonsillectomy for accrued benefits purposes.

4.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a bilateral eye disorder for accrued benefits 
purposes.

5.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for an acquired psychiatric disorder, including 
post-traumatic stress disorder (PTSD), for accrued benefits 
purposes.

6.  Entitlement to service connection for bilateral hearing 
loss for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
November 1946.  He died in December 2002.  The appellant is 
his widow.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied the claims on appeal.

The new and material issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The certificate of death indicates that the veteran died 
in December 2002 at the age of 84 years from a myocardial 
infarction due to coronary artery disease with onset in 1997 
and cardiogenic shock.  

2.  At the time of the veteran's death, service connection 
had been established for residuals of a tonsillectomy, rated 
noncompensably disabling since 1976.  

3.  The veteran's myocardial infarction and coronary artery 
disease had its onset long after service and are unrelated to 
his military service or any incident therein.  

4.  The veteran's service-connected residuals of a 
tonsillectomy did not cause his death or contribute 
materially or substantially to the cause of his death.  

5.  At the time of death, the veteran had claims pending for 
an increased rating for residuals of a tonsillectomy, claims 
to reopen claims for service connection for a bilateral eye 
disorder and an acquired psychiatric disorder, including 
PTSD, and entitlement to service connection for a skin 
disorder.

6.  The appellant's claim of entitlement to accrued benefits 
was received within one year of the veteran's death.

7.  The service-connected residuals of a tonsillectomy were 
not manifested by hoarseness, with inflammation of cords or 
mucous membrane.

8.  Bilateral hearing loss was not shown in service or for 
many years thereafter; bilateral hearing loss is unrelated to 
service.




CONCLUSIONS OF LAW

1.  A myocardial infarction or coronary artery disease was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1113, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  

2.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of, the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2008).  

3.  The criteria for basic eligibility for DEA benefits under 
38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 1310, 
3500, 3501, 3510, 3512, 5103A, 5103(a) (West 2002); 38 C.F.R. 
§§ 3.312, 3.807, 21.3020, 21.3021 (2008).  

4.  The criteria for a compensable rating for residuals of a 
tonsillectomy have not been met; no accrued benefits are 
payable.  38 U.S.C.A. §§ 1155, 5107, 5121(a) (West 2002); 
38 C.F.R. §§ 3.1000, 4.1-4.7, 4.21, 4.97, Diagnostic Code 
(DC) 6516 (2008).

5.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein; no accrued benefits are payable.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

With regard to all the claims on appeal, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for the Cause of the Veteran's Death

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2008).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2008).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2008).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2008).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

In the present case, the certificate of death indicates that 
the veteran died in December 2002 at the age of 84 years as a 
result of myocardial infarction of approximately two hours 
duration.  Coronary artery disease, of more than five years 
duration and cardiogenic shock of two hours duration were 
listed as conditions which contributed to his demise.  At the 
time of his death, service connection had been established 
for residuals of a tonsillectomy, rated noncompensably 
disabling since 1976.  

First, the Board will consider the question of whether any of 
the conditions which caused or contributed to the veteran's 
death (and which were identified on the certificate of death 
as a myocardial infarction, coronary artery disease and 
cardiogenic shock) were incurred in or aggravated by his 
military service.  

Service treatment records fail to demonstrate any complaints 
or treatment referable to a myocardial infarction or coronary 
artery disease.  Service personnel records indicate that the 
veteran was discharged from active military duty in November 
1946.  

Post-service medical records do not reflect a myocardial 
infarction or evidence of coronary artery disease many years 
after the veteran's separation from active military duty.  
During a 1976 VA examination, he reported that he took 
medication for hypertension.  A March 1993 private medical 
report noted a diagnosis of coronary artery disease, status 
post myocardial infarction.  A June 1993 private medical 
record noted that he had an acute myocardial infarction in 
February 1987, over four decades after his separation from 
service.

Clearly, many years passed without any documentation of 
complaints or findings of a myocardial infarction or coronary 
artery disease.  Evidence of a prolonged period without 
medical complaint can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Moreover, there is no evidence of record which relates the 
cause of the veteran's death-e.g., his myocardial infarction 
or his coronary artery disease-to his active military duty.  
In fact, service connection for heart disease was denied in 
an April 2000 rating decision as his service discharge 
examination of the heart was normal.  Thus, the Board 
concludes that the factor which caused his demise (a 
myocardial infarction due to coronary artery disease) is not 
related to his service.  

Next, the Board will consider whether the veteran's already 
service-connected residuals of a tonsillectomy caused, or 
contributed substantially or materially to cause, his death.  
The service treatment records show that he underwent an 
"uncomplicated" tonsillectomy in 1942.  

Subsequent service treatment records do not show complaint, 
treatment, or diagnosis referable to residuals of the 
tonsillectomy.  While he complained of swelling of the 
salivary glands in service in 1944, this complaint was not 
linked to his tonsillectomy:  he was diagnosed with the 
mumps.  

Likewise, post-service medical evidence does not show any 
significant complaint, treatment, or diagnosis referable to 
the service-connected tonsillectomy residuals.  Further, the 
death certificate attributes the veteran's death to his 
nonservice-connected cardiovascular disease, not to his 
service-connected tonsillectomy residuals.  For these 
reasons, the Board finds that the record does not support a 
finding that the veteran's service-connected tonsillectomy 
residuals were related to his ultimate demise.  

The appellant has contended that the veteran had depression 
and PTSD related to his period of service which in turn led 
to the development of the heart disease which was the cause 
of his death.  See October 7, 2003 statement from the 
appellant.  The Board has considered the lay statements of 
record.  The appellant is competent to testify as to 
observations she made about the veteran or even statements 
that the veteran may have told her.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  

As a lay person, however, she is not competent to offer 
opinions on a medical diagnosis or causation, including the 
cause of the veteran's death or the etiology of his diagnosed 
coronary artery disease.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  As 
explained below, service connection is not warranted for an 
acquired psychiatric disorder, including PTSD.  As there is 
no competent evidence of record linking the cause of the 
veteran's death to service or a service-connected disability, 
the Board is unable to grant the benefit sought.  

Eligibility For DEA Benefits Pursuant to 38 U.S.C.A. Chapter 
35

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met:  (1)  the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.  

In this case, the veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the cause of his death has not been shown 
to be service-related.  Accordingly, the Board finds that the 
appellant has not met the criteria for eligibility for DEA 
benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



Accrued Benefits Claims

Accrued benefits are defined as "periodic monetary benefits 
. . . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. 
§ 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2008) (as 
amended by 71 Fed. Reg. 78368 (effective Jan. 29, 2007)). 
Moreover, an "[a]pplication for accrued benefits must be 
filed within 1 year after the date of death."  38 C.F.R. 
§ 3.1000(c).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application."  Id. at 1300.

But unlike a claim for service connection for the cause of 
the veteran's death, the adjudication of the claim for 
accrued benefits must be made based upon the evidence on file 
at the time of his death, including any VA medical records 
that must be deemed to have been constructively on file at 
that time.  See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000(a) (2008); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA records are deemed to be constructively in the 
possession of VA adjudicators and must be obtained).

Initially, the Board notes that the veteran had various 
pending claims of entitlement at the time of his death.  
Specifically, in July 2001, he filed various claims for new 
and material evidence to reopen, service connection, and an 
increased rating.  The RO denied these claims per a September 
2002 rating decision.  He submitted a notice of disagreement 
in November 2002 as to the claims of new and materials 
evidence to reopen service connection for an acquired 
psychiatric disorder and a bilateral eye disability, service 
connection for bilateral hearing loss, and an increased 
(compensable) disability rating for residuals of a 
tonsillectomy. 

Unfortunately, he subsequently died in December 2002.  The 
appellant then filed a claim for accrued benefits for the 
above issues that was received in April 2003.  Because the 
September 2002 rating decision was not yet final at the time 
of the veteran's death, it was still "pending" for purposes 
of the regulations.

Increased Rating for Residuals of a Tonsillectomy

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board has considered the requirements of Hart and finds 
that staged ratings are not appropriate in this case as the 
factual findings do not show distinct time periods where any 
aspect of the service-connected disability exhibited symptoms 
that would warrant different ratings.

For the residuals of a tonsillectomy there is no specifically 
assigned diagnostic code; therefore an analogous code for 
chronic laryngitis, DC 6516, is used to rate this condition.  
Under DC 6516, a 10 percent evaluation is granted if there is 
hoarseness with inflammation of cords or mucous membrane.  

As noted above, the service treatment records show that the 
veteran underwent an "uncomplicated" tonsillectomy in 1942.  
Subsequent service treatment records do not show complaint, 
treatment, or diagnosis referable to residuals of the 
tonsillectomy.  While he complained of swelling of the 
salivary glands in service in 1944, this complaint was not 
linked to his tonsillectomy:  he was diagnosed with the 
mumps.  

Likewise, post-service medical evidence does not show any 
significant complaint, treatment, or diagnosis referable to 
the service-connected tonsillectomy residuals.  A 1976 VA 
examination report noted that the veteran reported taking 
medication for hypersecretion.  It was also noted that the 
tonsil fossae were clear with no evidence of inflammatory 
changes.  

A December 1988 tissue report noted that the veteran 
complained of hoarseness and swelling of the right vocal 
cord.  A biopsy of the vocal cord showed chronic inflammation 
"suggestive of origin in a benign nodule (Singer's node)."  
As the medical evidence attributes the hoarseness to a benign 
nodule in the vocal cord and not the tonsillectomy in 
service, that symptom does not appear to be a residual of the 
tonsillectomy.

The Board finds no other medical record that would provide a 
basis to grant a compensable evaluation for the veteran's 
residuals of tonsillectomy.  While the Board has considered 
the statements of the veteran and the appellant, the Board 
must find that the competent medical record is against the 
claim, outweighing the contention that a compensable 
evaluation is warranted.

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  Furthermore, there 
is no evidence of frequent hospitalizations due to residuals 
of a tonsillectomy to suggest that the veteran was not 
adequately compensated for his disability by the regular 
rating schedule.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for residuals of tonsillectomy.

Given the lack of post-service complaints related to 
residuals of a tonsillectomy, the Board finds that equipoise 
is not shown, and the benefit of the doubt rule does not 
apply.  As the weight of evidence is against the appellant's 
claim, the Board is unable to grant the benefit sought.

Service Connection for Bilateral Hearing Loss

The basic laws and regulations pertaining to service 
connection were discussed in the cause of death discussion, 
above.  In addition, VA regulations provide that presumptive 
service connection is warranted for certain chronic 
disorders, including sensorineural hearing loss, where the 
disability is manifest to a compensable degree within one 
year of separation from service.  38 C.F.R. §§ 3.307, 3.309; 
38 U.S.C.A. § 1116.

The veteran's service treatment records do not reflect any 
complaints or treatment for hearing loss.  Examination of the 
ears at service separation noted 15/15 on whispered voice 
test bilaterally with no evidence of disease or defect.  
Therefore, there is no evidence of bilateral hearing loss 
during his active duty service.  

Further, service connection is not warranted on a presumptive 
basis because the evidence does not show that hearing loss 
was manifested to a compensable degree between November 1946 
and November 1947.  The record is silent as to complaint, 
treatment or diagnosis referable to hearing loss during the 
presumptive period.

Next, evidence has not been presented showing continuity of 
symptoms related to bilateral hearing loss.  A 1976 VA 
examination report noted that the ears appeared normal with 
no discharge, and the veteran did not complain of hearing 
loss at that time.  Despite multiple medical records dated 
from the time of separation, complaints of hearing loss were 
not shown until July 2001 when he reported that he had 
hearing loss due to acoustic trauma in service, specifically 
the noise from artillery, exploding mines, and combat.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1946) and the initial 
complaints of hearing loss in 2001 (over five decades).  In 
essence, the evidence does not support the theory of 
continuity of symptomatology since service.  The absence of 
clinical findings of bilateral hearing loss and the veteran's 
silence over the years regarding such condition, when 
otherwise reporting his past medical history, constitutes 
negative evidence.

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, direct service connection may be granted when a medical 
nexus is established between the claimed disorder and active 
duty service.  The Board assumes, arguendo, that the veteran 
did engage in combat and that he sustained acoustic trauma in 
service.  However, in order for service connection for be 
granted, there must also be competent evidence of a nexus 
between hearing loss and service.  In this regard, none of 
the treating or examining physicians has established a 
relationship between hearing loss and active duty.  
Therefore, the evidence does not support the claim on a 
direct basis.

The Board has considered the statements of the veteran and 
the appellant regarding his hearing loss.  They are competent 
to report symptoms and observations because this requires 
only personal knowledge, not medical expertise, as it came to 
them through their senses.  Layno, 6 Vet. App at 470. 
However, as lay persons, they are not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Given the lack of in-service complaints related to hearing 
loss, absence of complaints, treatment, or diagnosis with 
respect to hearing loss for many years after the veteran's 
discharge, and no competent medical nexus between his 
complaints and active duty, the Board finds that equipoise is 
not shown, and the benefit of the doubt rule does not apply.  
As the weight of evidence is against the appellant's claim, 
the Board is unable to grant the benefit sought.

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With regard to the DEA claim, VCAA notice is not required 
because the issue presented involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

The RO provided notification letters in April 2003, prior to 
the initial adjudication of the claim, and in February 2004, 
which was followed by a readjudication of the claim in a 
September 2004 statement of the case.  While these letters 
provided an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition and based on a condition not yet 
service-connected, they did not state the condition for which 
the veteran was service-connected at the time of his death.  

The Board acknowledges that the VCAA letters do not meet all 
the requirements of Hupp, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome.  
In this case, the appellant could be expected to understand 
that the veteran was service-connected for residuals of a 
tonsillectomy as that fact was pointed out in the January 
2004 rating decision.  Based on the evidence above, she can 
be expected to understand from the various correspondence 
from the RO what was needed to support her claim.

With regard to the increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the appellant in 
December 2007, followed by a readjudication of the claim in 
the May 2008  statement of the case, curing any timing 
defects.  The letter informed her of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  She was also asked 
to submit evidence and/or information in her possession to 
the RO.  

The Board acknowledges that the VCAA letter sent to the 
appellant does not meet the requirements of Vazquez-Flores 
and is not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the appellant was provided with correspondence 
regarding what was needed to support her increased rating 
claim.  Specifically, May 2008 supplemental statement of the 
case (SSOC) provided information with regard to the criteria 
necessary for a higher rating under the appropriate 
diagnostic code, so she could be expected to understand the 
criteria needed.

The December 2007 VCAA letter requested that she submit all 
evidence in her possession that would indicate that the 
veteran's tonsillectomy residuals worsened in severity, 
including descriptions of his symptoms and other involvement, 
extension and additional disability.  Based on the evidence 
above, the appellant can be expected to understand from the 
various letters from the RO what was needed to support her 
claim.

With respect to the service connection claim, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in December 2007 that fully addressed all 
the notice elements.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  She was 
also asked to submit evidence and/or information in her 
possession to the RO.  Therefore, the claimant was "provided 
the content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, 
and a supplemental statement of the case was issued in May 
2008.  Consequently, the Board finds that the duty to notify 
has been satisfied.    

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection and an 
increased rating for accrued benefits purposes.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained treatment records developed during 
the veteran's lifetime, including private medical treatment 
records.  The appellant indicated in December 2007 that she 
had nothing further to submit. 

Moreover, given the absence of in-service evidence of chronic 
manifestations of the bilateral hearing loss disorder on 
appeal, no evidence of the disorder for many years after 
separation, no competent evidence of a nexus between service 
and the claims for DIC or service connection, and no 
competent evidence of worsening tonsillectomy residuals prior 
to his death, a remand for a VA examination for any of the 
issues on appeal would unduly delay resolution.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determinations as to these 
claims.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for DEA benefits pursuant to 38 U.S.C.A. Chapter 
35 is denied.  

An increased (compensable) rating for residuals of a 
tonsillectomy, for purposes of accrued benefits, is denied.

Service connection for bilateral hearing loss, for purposes 
of accrued benefits, is denied.


REMAND

Further development is warranted as certain action requested 
in the September 2007 Board remand has not been performed in 
full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand 
by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms).

The 2007 Board remand requested proper VA notice with regard 
to the new and material evidence claims.  Specifically, the 
Board noted that the notice should include a definition of 
new and material evidence according the legal standard in 
effect prior to August 29, 2001.  Under that standard new and 
material evidence is that evidence which "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156 (2001).
 
Instead, the notice provided to the appellant in a December 
2007 letter notified her of the requirements of the law in 
effect after August 29, 2001.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a corrective VCAA 
notice that 

(1) defines what new and material 
evidence is under the prior standard 
in effect before August 29, 2001 per 
the language of 38 C.F.R. § 3.156 
(2001); and 

(2) notifies the appellant of what 
specific evidence would be required 
to substantiate the element or 
elements needed for service 
connection for an acquired 
psychiatric disorder, PTSD, and a 
bilateral eye disorder that were 
found insufficient per the previous 
denials in January 1996 and April 
2000. 

2.  Thereafter, readjudicate the issues 
on appeal with consideration of the pre-
August 29, 2001, version of new and 
material evidence, considering any new 
evidence secured since the May 2008 SSOC.  
If any disposition remains unfavorable, 
the RO should furnish the appellant and 
her representative with an SSOC and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
 


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


